Electronically Filed
                                                                    Supreme Court
                                                                    SCWC-29603
                                                                    29-APR-2011
                                                                    10:49 AM



                                     SCWC-29603


                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              KENNETH MATHISON, Petitioner/Plaintiff-Appellant,


                                         vs.


              STATE OF HAWAI'I, Respondent/Defendant-Appellee.



               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                       (ICA NO. 29603; CR. NO. 93-473)


       ORDER VACATING ORDER DISMISSING APPLICATION FOR WRIT OF

            CERTIORARI AS UNTIMELY FILED ON APRIL 4, 2011

                  (By: Nakayama, J., for the court1

                                                   )

                The Order Dismissing Application for Writ of Certiorari

as Untimely filed on April 4, 2011, is hereby vacated.

                DATED:    Honolulu, Hawai'i, April 29, 2011.

                                        FOR THE COURT:

                                        /s/ Paula A. Nakayama 

                                        Associate Justice





       1
           Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna,

JJ.